I concur in the reversal of this judgment and the reasons therefor but not in that part of the order which remands the cause to the municipal court of Chicago. In my opinion the judgment should be reversed without remanding, for the reason that the complaint states no cause of action and does not charge any crime. The particular allegations of this complaint, even if found in an ordinance of the city of Chicago, (which is not proved,) could not be held to state the commission of a criminal offense under our constitution. There is no standard set up by which it is to be determined who is to be the one to know that the defendant was a prostitute nor any means for judicially ascertaining this fact. This is a clear violation of the due process of law clauses of the State and Federal constitutions. The term "lawful means of support" is vague, indefinite, uncertain and not a proper foundation for a penal ordinance. It is difficult to see why or upon what line of reasoning an ordinance can be sustained which singles out prostitutes from all of the other criminal classes for this kind of special legislation. This court in its present *Page 43 
opinion should point out the invalidity of the ordinance under which this woman has been prosecuted and remove it from the books. Its continued presence and apparent validity can have only the effect of placing in the hands of the public authorities an unlawful club. It is entirely possible to use such an ordinance for the persecution of unfortunate women who are mostly incapable of, and without either the means or intelligence of, defending themselves when arrested and treated in the summary manner shown